78 So.3d 56 (2012)
Bobby E. McCLINTON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-3518.
District Court of Appeal of Florida, Fifth District.
January 17, 2012.
James S. Purdy, Public Defender, and Rose M. Levering, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Pamela J. Koller, Assistant *57 Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Flaqq v. State, 74 So.3d 138 (Fla. 1st DCA 2011).
ORFINGER, C.J., MONACO and COHEN, JJ., concur.